Hooker, J.
The finding of the circuit judge shows *488that the plaintiff was in possession of and operating a mine known as the “Great Western Mine,” and that the defendant seized some of its personal property for nonpayment of taxes upon this mine and personal property used in connection with it. The property taken was replevied, and the plaintiff appeals from an adverse verdict.
The taxes in question appeared upon the roll against the Great Western Iron Company, instead of the Iron Star Company; and the plaintiff’s name did not appear upon the roll. The finding makes it plain that this was a mistake in the listing of the lands, and that the plaintiff was known by both names. The tax upon the real property for the year 1894 was assessed in the same way, and, although contested upon the bearing of the petition of the auditor general upon other grounds, no objection was taken to its assessment to the Great Western Iron Company. The personal tax for that year was paid by the plaintiff. Its agent also appeared before and was heard by the board of review in 1895 upon the assessment for that year, and obtained a reduction of $25,000 in the assessment, but made no objection that assessment was made in the name of the Great Western Iron Company. He testified, however, that the fact was not brought to his attention.
The case is ruled by the authorities cited by the learned circuit judge in his findings of law. See, also, section 99, Act No. 206, Pub. Acts 1893.
The judgment is affirmed.
The other Justices concurred.